Exhibit 10.04

CAPITAL PURCHASE PROGRAM COMPLIANCE AGREEMENT

This CAPITAL PURCHASE PROGRAM COMPLIANCE AGREEMENT (this “Agreement”) is entered
into as of this the 16th day of January, 2009, by and among ECB Bancorp, Inc., a
North Carolina corporation (the “Corporation”), The East Carolina Bank, a North
Carolina-chartered bank and wholly owned subsidiary of the Corporation (the
“Bank”), and T. Olin Davis (the “Executive”). The Corporation and the Bank are
referred to in this Agreement individually and together as the “Employer.”

WHEREAS, the Corporation has submitted an application to participate in the U.S.
Department of the Treasury’s Troubled Assets Relief Program (TARP) Capital
Purchase Program (CPP), and

WHEREAS, the Corporation expects to issue to the U.S. Department of the Treasury
(UST) cumulative preferred stock and warrants to acquire common stock of the
Corporation and as a consequence to be a participant in the U.S. Department of
the Treasury’s Troubled Assets Relief Program (TARP) Capital Purchase Program
(CPP), and

WHEREAS, as a condition to participation in the CPP, the compensation
arrangements of the Employer’s senior executive officers must comply with
applicable UST rules and guidance governing executive compensation of CPP
participants, and

WHEREAS, the Executive is or may be a senior executive officer, as that term is
defined in the UST’s rules and guidance governing executive compensation of
participants in the CPP; and

WHEREAS, it is in the Executive’s best interests to agree to certain
modifications to the Executive’s compensation arrangements to allow the Employer
to participate in the CPP, which participation is expected to improve the
Executive’s long-term prospects with the Employer.

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1

CAPITAL PURCHASE PROGRAM COMPLIANCE

1.1 Recovery of Bonus and Incentive Compensation. Any bonus or incentive
compensation paid to the Executive under any compensation arrangement between
the Executive and the Employer shall be subject to recovery by the Employer and
shall be repaid by the Executive to the Employer if, in the judgment of the
Employer’s board of directors or the board committee having jurisdiction over
executive compensation, the compensation was based on materially inaccurate
financial statements or on any other materially inaccurate performance criteria.
The compensation shall be repaid by the Executive to the Employer within 30 days
after written demand by the Employer or as soon thereafter as is practicable.

 

1



--------------------------------------------------------------------------------

The Executive’s obligations under this section 1.1 shall survive termination of
this Agreement and shall be effective for as long as the Employer is a
participant in the CPP, and is subject to applicable CPP rules and guidance. The
Executive’s obligations under this section 1.1 shall expire when the Employer is
no longer a participant in the CPP, provided that the Executive shall have
repaid all amounts for which a repayment demand has been made by the Employer.
The bonus and incentive compensation subject to recovery by the Employer under
this section 1.1 includes, but is not limited to, cash compensation, stock
option or other equity-based compensation, and any other bonus or incentive
compensation paid under any compensation arrangement between the Executive and
the Employer including, but not limited to, an employment agreement, severance
agreement, nonqualified deferred compensation agreement, equity-based award
agreement, or short-term or long-term incentive award or performance award
arrangement, whether written or unwritten and whether existing on the date of
this Agreement or entered into hereafter, (the “Compensation Arrangements”).

1.2 Modification of Compensation Arrangements. Despite any contrary provisions
within any Compensation Arrangement between the Executive and the Employer, the
Employer’s board of directors and the board committee having jurisdiction over
the Executive’s compensation shall have the authority unilaterally and without
the Executive’s consent to modify the Compensation Arrangements, including but
not limited to reducing or eliminating severance benefits payable under the
arrangements, if in the board’s or committee’s sole judgment the modification is
necessary to comply with applicable UST rules and guidance governing executive
compensation of CPP participants which rules and guidance are currently set
forth in interim final rules appearing at 31 C.F.R. Part 30 (the “CPP Rules”).
The board or committee’s power to modify Compensation Arrangements shall be
effective for termination of the Executive’s employment occurring while the
Employer is subject to the CPP Rules. The board’s or committee’s action
modifying any Compensation Arrangements may but need not be in the form of a
written amendment of or supplement to a Compensation Arrangement, or in the form
of a duly adopted resolution. The board’s or committee’s power to modify
Compensation Arrangements shall expire when the Employer is no longer a
participant in and subject to the CPP Rules. Loss of the Employer’s compensation
deduction resulting from application of the CPP Rules shall not be a basis for
modification of Compensation Arrangements under this section 1.2.

1.3 Waiver. The Executive hereby acknowledges and agrees that, for as long as
the Employer is a participant in and is subject to applicable rules and guidance
for the CPP, the Employer will be bound by the executive compensation and
corporate governance requirements of section 111 of the Emergency Economic
Stabilization Act of 2008 and any implementing guidance or regulations issued by
the UST. The Executive hereby grants to the UST the waiver required by UST to
release the UST from any claims that the Employer or the Executive might
otherwise have as a result of the modification of Compensation Arrangements, and
agrees to execute such other documents as UST may require to evidence the
waiver.

ARTICLE 2

MISCELLANEOUS

2.1 Successors. This Agreement shall be binding upon and inure to the benefit of
the Employer and the Executive and their successors, assigns, and
representatives, including

 

2



--------------------------------------------------------------------------------

any persons acquiring directly or indirectly all or substantially all of the
business or assets of the Employer by purchase, merger, share exchange,
consolidation, reorganization, or otherwise.

2.2 Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile transmission. Unless otherwise changed by proper notice, notice shall
be properly addressed to the Executive if addressed to the address of the
Executive on the books and records of the Employer at the time of the delivery
of such notice, and properly addressed to the Employer if addressed to ECB
Bancorp, Inc., Post Office Box 337, Engelhard, North Carolina 27824, Attention:
Corporate Secretary.

2.3 Captions and Counterparts. The captions in this Agreement are solely for
convenience. The captions do not define, limit, or describe the scope or intent
of this Agreement. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

2.4 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified except by an instrument in writing
signed by each of the parties hereto which makes specific reference to this
Agreement. The failure of any party hereto to enforce at any time any of the
provisions of this Agreement shall not be construed to be a waiver of any such
provision nor affect the validity of this Agreement or any part thereof or the
right of any party thereafter to enforce each and every such provision. No
waiver of a breach of this Agreement shall be held to be a waiver of any other
or subsequent breach.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE

    ECB BANCORP, INC.

/S/ T. Olin Davis

   

/S/ Arthur H. Keeney III

T. Olin Davis     Arthur H. Keeney III Senior Vice President and Chief Credit
Officer     President and Chief Executive Officer     THE EAST CAROLINA BANK    

/S/ Arthur H. Keeney III

    Arthur H. Keeney III     President and Chief Executive Officer

 

3